Citation Nr: 0819979	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  01-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include as secondary to 
tinnitus and/or migraine headaches.  

2.  Entitlement to service connection for a left leg 
disorder, claimed as residuals of leg and ankle injuries.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for a thoracic spine 
disorder.  

5.  Entitlement to service connection for a cervical spine 
disorder.  





REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from March 1974 to November 1974.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision by 
the RO.  In October 2003, the Board remanded the case for 
additional development, to include various VA examinations 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The case was returned in September 2005 when the Board denied 
service connection for lumbar, thoracic and cervical spine 
disorders, as well as a left leg condition.  The Board again 
remanded the issue of service connection for a psychiatric 
disability.  The directed development having been completed, 
that matter has now returned to the Board for the purpose of 
appellate consideration.  

The veteran appealed the September 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in September 2007 vacated the Board's decision based on 
a Joint Motion and remanded the claims of service connection 
for lumbar, thoracic and cervical spine disorders and a left 
leg condition to the Board for further action.  Several other 
appeals were dismissed at that time.  

Unfortunately, a further remand of all the issues remaining 
on appeal is required for additional development and 
compliance with VA's duty to notify under VCAA.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

As noted in the Joint Motion, the veteran had at several 
points indicated that he was treated at Roosevelt Roads in 
1974.  Roosevelt Roads is a now-closed Naval Station in 
eastern Puerto Rico.  The veteran also indicated several 
times that he had attempted to obtain these treatment 
records, but was told they were destroyed or otherwise not 
available.  

It appears, however, that VA made no official attempt to 
obtain these federal records.  VCAA, as codified at 38 C.F.R. 
§ 3.159(c)(2), requires that VA make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts only if it 
concludes that the records sought do not exist or that 
further efforts would be futile.  

The Board notes that, while the veteran must cooperate with 
VA in its efforts to identify and locate any records, such as 
supplying dates and locations, in this case VA merely 
accepted the veteran's assertion that he was told that the 
records were destroyed.  This does not fulfill VA's duty to 
assist, and further action to obtain the Roosevelt Roads 
records, or to officially establish their unavailability, is 
required.  While it appears that these records would be 
relevant only to the veteran's orthopedic claims, the 
presence or absence of treatment may also impact his claim of 
service connection for a psychiatric disorder.  

The Board further notes that in the September 2005 Board 
decision, the Board found that the duty to notify under VCAA 
was met by the collective correspondence and statements of 
the case supplied to the veteran over the course of his 
appeal.  

The Joint Motion did not address this finding, but since 
September 2005, additional precedential decisions which bear 
on the adequacy of the notice to the veteran have been 
rendered.  Specifically, they have found that VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In order to forestall the possibility of a future problem 
with VA's compliance with its duties under VCAA, additional 
notice, followed by readjudication of the claims, is 
required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies and procedures with 
regard to assignment of effective dates 
).  

2.  The RO should take appropriate steps 
to contact the veteran in order to ask 
him to provide detailed information 
regarding the dates of his alleged 
treatment at Roosevelt Roads Naval 
Station.  If such information is 
received, the RO should request all 
clinical records, via PIES or other 
mechanism, from the National Personnel 
Records Center (NPRC) for the identified 
period.  If the veteran does not respond, 
or he does not supply sufficient 
information to allow a meaningful 
inquiry, or the NPRC states that records 
are not available, the RO should make a 
formal finding noting such.  

3.  The veteran should also be asked to 
identify any other health care providers, 
and to supply appropriate separate VA 
Form 21-4142's, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs, for any private 
doctors or facilities.  If completed 
forms are obtained, the RO should take 
appropriate steps to obtain all 
identified private treatment records.  In 
the alternative, the veteran should be 
asked to provide complete private (non-
VA) treatment records which are not 
already of record.  

4.  The veteran also should be scheduled 
for VA examinations.  The claims file 
must be reviewed in conjunction with all 
examinations.  The examiner(s) should 
state all current diagnoses of the 
cervical, thoracic, and lumbar spines, 
and the left leg (to include the joints), 
and should offer an opinio n as to 
whether any currently diagnosed 
disabilities are at least as likely as 
not related to the documented 1974 fall.  

5.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
examination or opinion required by newly 
obtained evidence..  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite time period 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

